ON PETITIONS FOR REHEARING.
SULLIVAN, C. J.
Petitions for rehearing have been filed in this ease, both on behalf of appellant Grace A. Woodward and respondent Edward B. Utter.
Counsel for appellant has restated with much earnestness and ability the points already relied upon in his printed briefs, but we are unable to discover that he has thrown any new light on his contentions. He assumes as the basis of his argument that appellant’s deed is valid, which is one of the controverted points in the case. He says: “The court fails to note that the succession as, to the legal title can be disturbed by a warranty deed, and I cited Judge Freeman to prove it, as well as other authority. I am entitled to a decision. ’ ’ The court does not question this statement of authority, but it must certainly be assumed to refer to a valid warranty deed only. Does counsel contend that a void warranty deed would disturb or have the slightest effect on the succession of title ?
Here we have a deed which purports to have been executed by a woman nearly ninety years of age, for a nominal consideration, conveying valuable property of an unsettled estate to which she was sole heir, to the wife of the administrator of that estate with whom she was living at the time. It is not disputed that she was exceedingly feeble both in mind and body when she executed this deed, and that she died a few months thereafter. In view of the fact that the validity of the deed is still to be adjudicated, it may not be proper to express an opinion here as to the presumptions which arise with regard to a grant executed under such circumstances, but they will suggest themselves to the mind of any lawyer. Is the probate court bound by the provisions of sec. 5634, Rev. Codes, to make distribution to any grantee of an heir upon any sort of grant whatever, even in the face of uncontroverted affidavits alleging duress and undue influence in obtaining the grant? We think not.
*330Counsel for respondent Edward B. Utter complains of the language used by the court in pointing out at the close of the opinion that under the provisions of sec. 5543, Rev. Codes, prohibiting the administrator from acquiring any interest in the property of the estate, it will “devolve upon appellant to prove, if she can, that the property was deeded to her as her separate property.” The essence of counsel’s objection seems to be that under the law, as he views it,* and the terms of the instrument in question, it will be impossible for appellant to make such proof, and he thinks this court should not have intimated that there was even a possibility of her being able to do so. We express no opinion as to what evidence would be admissible or inadmissible regarding the nature of the interests conveyed, if any, by the Grace A. Woodward deed; neither, is the question of the validity of that deed before us at this time. But since the deed, under the inhibition of the statute, can in no event take effect except as making a grant of separate property to the grantee, it seemed proper, in view of the importance of this point in any future adjudication of the title, to express the opinion of the court as to the application of the statute to the facts shown by the record in this case. These last observations are merely suggestions and not binding on the parties to this action.
The petitions for rehearing are denied.
Budge and Morgan, JJ., concur.